El Juez Asociado Señor Todd, Jr.,
emitió la opinión del tribunal.
Tres acciones en reclamación de daños y perjuicios fue-ron iniciadas en la Corte de Distrito de Mayagüez por Manuel Nieves Bonet, Angel Torres y Mercedes Pagán, contra *458The American Railroad Company of Porto Rico, como con-secuencia ' de un accidente ocurrido el 2 de enero de 1944. Por. estipulación de las partes los tres casos fueron vistos conjuntamente ante la corte inferior, quien los resolvió, desestimando las demandas, con una sola opinión, aunque dictó tres sentencias separadas. Si bien los demandantes apelaron en cada caso, los recursos fueron consolidados, uti-lizándose una sola transcripción de la evidencia y, en la misma forma que la corte inferior, los resolveremos con una sola opinión.
El único error señalado por los apelantes es al efecto de que la corte a quo erró al declarar que los demandantes fueron culpables de negligencia contributoria.
Como este señalamiento envuelve un ataque a la aprecia-ción que de la prueba bizo la corte sentenciadora, conside-ramos conveniente -transcribir las conclusiones a que llegó y según las hizo constar en su opinión en esta forma:
“Que en la tarde del día 2 de enero de 1944 los demandantes Manuel Nieves Bonet, Angel Torres y Mercedes Pagán estuvieron desde muy temprano en la cantina del 'Boquerón Beach. Club', sen-tados alrededor de una mesa en que tenían botellas de ron y coca cola; que al anochecer y a eso de las 6:40 de la tarde regresaban de Boquerón a Mayagüez en el vehículo de motor marca Chevrolet C — 2648, propiedad de Manuel Nieves Bonet, guiado y conducido por su dueño, ocupando los otros dos demandantes Angel Torres y Mercedes Pagán el asiento delantero; que la carretera número 18 es cru-zada por la vía férrea formando un paso a nivel sin que existiera el día del accidente guardabarreras, barreras ni cadenas; que en dicho cruce The American Bailroad Company of Porto Rico nunca había operado barreras o guardabarreras; que en los instantes en que el vehículo de motor tripulado por los demandantes se acercaba al paso a nivel formado por el cruce de vía férrea con la carretera insular número 18, se aproximaba a dicho cruce el tren número 28 arras-trado por la locomotora número 37 operada por empleados de la de-mandada que marchaba de Lajas hacia Boquerón; que los empleados que manipulaban la locomotora número 37 del tren número 28 hicieron *459uso del silbato inmediatamente antes de llegar al cruce, venían tocando la campana de la locomotora y conducían dicho tren a muy poca velocidad; que el farol delantero de la locomotora número 37 estaba encendido, así como estaban encendidas también todas las luces del tren número 28 que lo era de pasajeros; que dicho tren venía con precaución por tener señalado un cruce en la estación de Boquerón así como por tener que detenerse en dicha estación la cual, según la evidencia, dista del cruce unos doscientos (200) metros; que el ve-hículo de motor llevaba sus luces delanteras encendidas y los frenos de dicho vehículo de motor funcionaban bien; que tanto Manuel Nieves Bonet como los otros demandantes que ocupaban su auto-móvil conocían el cruce y sabían y les constaba que en dicho paso a nivel la demandada no tenía guardabarreras ni operaba barreras o cadenas; que en los instantes en que se acercaba el vehículo de motor al cruce Juan Acosta, capataz del Departamento de Yía y Obras do la demandada, quien residía en una casa cerea del paso a nivel, hizo señales al vehículo de motor para que éste se detuviese antes de llegar a la vía férrea; que a pesar de las señales hechas por el capataz Juan Acosta y no obstante el toque de pito y campana, el automóvil Chevrolet no se detuvo en ningún momento antes de cruzar la vía férrea, continuando su marcha, siendo alcanzado por el tren.
“La Corte encuentra probado que los tripulantes del vehículo de motor se limitaron a mirar hacia la izquierda, o sea, hacia un tren que estaba estacionado frente a la estación de Boquerón, no habiendo mirado hacia la derecha, o sea en la dirección en que se aproximaba el tren con el cual ocurrió la colisión, ni habiendo detenido la marcha de dicho vehículo inmediatamente antes de cruzar la vía férrea, ni reducido la velocidad que llevaba.
“Por la evidencia testifical y fotografía la Corte es de opinión que el tren con el cual ocurrió la colisión era visible para los demandantes desde distancia razonable antes del cruce; asimismo la Corte opina que de haber los demandantes observado hubieran visto el tren y de haber tomado las precauciones razonables de todo conductor de ve-hículo y persona que intenta cruzar una vía férrea, hubieran evitado el accidente. Las declaraciones de los demandantes en cuanto a haber sentido el toque de pito y de campana y que no detuvieron el ve-hículo que ocupaban ni miraron hacia la derecha por creer que el toque de pito y campana, así como las luces que proyectaban hacia el paso a nivel, procedían de un tren que estaba detenido en la es-*460tación Boquerón, no los eximía de la obligación de mirar a ambos lados inmediatamente antes de cruzar la vía férrea así como de de-tener su vehículo antes de intentar el cruce. (Citas)
“Resultando de toda la evidencia que los demandantes tenían co-nocimiento de que la demandada no operaba barreras ni tenía guar-dabarreras en el cruce del accidente; y apareciendo de las fotografías .y evidencia testifical que los ocupantes del vehículo pudieron haber visto el tren y evitar el accidente de haber usado diligencia razonable, la Corte es de opinión que la causa próxima e inmediata del accidente se debió a la conducta de los propios demandantes en la forma y manera en que intentaron cruzar la vía férrea. (Citas)
“En el sitio del accidente existían letreros a ambos lados de la vía y a distancia razonable que dicen 'ojo al tren’, 'Railroad Crossing’,,‘Párese, Mire, Oiga’, ‘Stop, Look, Listen’. Los demandantes-declararon que ellos conocían el sitio del accidente; que con frecuencia habían pasado por él; que tenían conocimiento de que la demandada no operaba barreras en dicho sitio y que les constaba que se acercaban a una vía férrea, y a pesar de ello ni detuvieron su vehículo ni mi-raron a ambos lados de la vía inmediatamente antes de cruzar . . . .”
Hemos leído detenidamente la extensa transcripción de. la evidencia en estos casos y somos de opinión que la corte inferior no cometió el error imputado. La prueba no con-tradieba demostró que si bien la compañía demandada no tenía barreras, cadenas o guardabarreras en el paso a nivel donde ocurrió el accidente, lo cual le constaba a los deman-dantes, fue la acción del demandante, Manuel Nieves Bonet, que guiaba la guagua, de no detener su vehículo o acortar su velocidad al llegar a dicho paso a nivel y continuar su marcha a través de las vías del tren, a pesar de venir éste con sus luces encendidas y tocando campana y pito, la causa próxima ‘del accidente.
Arguyen los apelantes que, de acuerdo con lo resuelto en el caso de Cook v. Atlantic Coast Line R. Co., 196 S. C. 230, 13 S. E.2d 1 (South Carolina, 1941), “ . . . cuando existe, como en Puerto Rico, un estatuto que impone el establecimiento de barreras en los pasos a nivel (letra (q), *461artículo 3 de la Ley iiúm. 70 de 6 de diciembre de 1917 (1) la do&trina de negligencia contributeria debe ser desechada, si la falta de cumplimiento de la ley por la demandada es la causa del accidente a menos que, en adición a una nueva falta de cuidado ... el accidente se baya debido a la ne-gligencia crasa o a algún acto ilegal del perjudicado.”
No estamos de acuerdo. El caso de Cook v. Atlantic Coast Line R. Co., supra, se resolvió a base de un estatuto a cuyos términos específicos se refirió la Corte en esta forma:
“Bajo los términos específicos del estatuto sobre señales (signal statute), la defensa del derecho común sobre negligencia contribu-yente está eliminada de nuestra consideración. El lenguaje del esta-tuto (Sección 8877, Código 1932) es que, si el no haber dado las señales especificadas contribuyó al daño, la responsabilidad por todos los perjuicios causados por la colisión se impone a la compañía de ferrocarril, a menos que, en adición' a una mera falta de cuidado ordinario, se demuestre que negligencia crasa o voluntaria o un acto ilegal del perjudicado contribuyó al dañó.”
Si comparamos este estatuto de South Carolina con'el nuestro, artículo 3(g), supra, veremos cuán distintos son en su redacción y alcance. Mientras el primero elimina la ne-gligencia contributoria corriente del perjudicado y sólo lo hace responsable cuando haya incurrido en negligencia crasa o en un acto ilegal, el nuestro sólo impone un deber a las *462compañías de ferrocarriles y silencia en absoluto el efecto, en cnanto a responsabilidad, que la participación negligente en cualquier accidente pueda baber tenido la persona per-judicada.
La doctrina sobre negligencia contributoria del perju-dicado no ba quedado eliminada de consideración por el be-cbo de que la compañía demandada a su vez incurriera en negligencia al no cumplir con la Ley núm. 70 de 1917, ins-talando barreras o cadenas en el paso a nivel. Así lo he-mos resuelto, entre otros, en los casos de Domínguez v. Porto Rico Ry., L. & P. Co., 19 D.P.R. 1090; Rosado v. Am. R. R. Co. of P. R., 38 D.P.R. 489 y García v. Am. R. R. Co. of P. R., 45 D.P.R. 762. En este último caso a pesar de baber resuelto que la compañía demandada fué negligente al de-jar de cumplir con los requisitos de seguridad y protección exigidos por la Ley núm. 70 de 1917, resolvimos a la pág. 772, que “De los becbos surge, a nuestro juicio, como una cuestión de derecho, la negligencia contribuyente de este de-mandante. Sus propias manifestaciones demuestran que conocía el cruce y sabía que no babía allí barreras ni cade-nas. Se ba demostrado que la vía estaba obstruida y se ba declarado por el ingeniero Totti, sin que su testimonio baya sido contradicho, que podía verse a tres metros de la misma. Las circunstancias que concurren en este caso de-muestran, en nuestro sentir, que debió ejercitarse por el conductor del vehículo un cuidado especial al aproximarse al cruce. No parece, sin embargo, que el conductor del ca-mión ejercitase ninguna otra precaución que la de caminar a una velocidad de seis millas por bora, sin que aparezca que mirase a un lado y otro de la vía y que tratase de mi-rar y escuchar.” (Bastardillas nuestras!)
Y más adelante: “No compartimos el criterio de la corte sentenciadora en cuanto a la negligencia exclusiva de la de-mandada. Opinamos que la conducta de Francisco Olmeda, dejando de adoptar precauciones aconsejadas por la pruden-*463cia, constituyó un factor sitstancial y fugó un papel impor-tante en la producción del accidente.” (Bastardillas nues-tras.)
Los hechos en el caso de Cook v. Atlantic Coast Line R. Co., supra, y otros similares citados por los apelantes, son distinguibles, en cuanto a la forma en que ocurrió el acci-dente, de los hechos del caso de autos. En el de G,ooh, por ejemplo, la conductora del automóvil se paró antes de lle-gar a un paso a nivel mientras pasaba un tren que cami-naba en dirección sur haciendo ruido y dejando polvo y humo en el ambiente, y que mientras pasaba dicho tren se acercaba al paso a nivel otro tren que caminaba en direc-ción norte, sin tocar señal de aviso alguno, y chocó con el automóvil que ya había empezado a cruzar el paso a nivel. Se probó en dicho caso que debido tanto al humo y polvo que dejó el primer tren al pasar como a otras obstrucciones que había cerca del paso a nivel, a la conductora del auto-móvil le fué imposible ver el segundo tren que se acercaba. Bajo estas circunstancias y de acuerdo con el estatuto especial a que nos hemos referido anteriormente, se resolvió que el demandante no incurrió en negligencia crasa o volun-taria, y que el accidente se debió a la negligencia de la de-mandada al no haber dado las señales o avisos requeridos por el estatuto.
La situación de hechos en el caso que resolvemos es dis-tinta. Aquí el conductor del truck en ningún momento de-tuvo su vehículo al llegar al paso\a nivel y se limitó a estar pendiente de un tren que según él estaba haciendo maniobras en un desvío en la estación de Boquerón, a doscientos metros del paso a nivel, sin prestar atención a las señales de avisos que le daba el tren que venía por la vía general, a velocidad moderada, tocando el pito y la campana, y con sus luces encendidas. De acuerdo con la prueba testifical creída por la corte, y las fotografías admitidas en evidencia, si el conductor del truck se hubiera parado al llegar al paso a *464nivel y Rubiera mirado hacia su derecha, hubiera podido ver el tren antes de que éste cruzara dicho paso. El no ha-ber oído los avisos que daba con el pito y la campana qui-zás podría explicarse por el hecho de estar la cabina del truck cerrada con motivo de la lluvia, y debido al ruido del propio truck en movimiento, pero de e.stos hechos no puede hacerse responsable a la demandada y por el contrario de-bieron ser un motivo adicional para detener el vehículo. Es más, si como declaró Nieves Bonet, él creyó que el tren que estaba maniobrando en la estación podía dirigirse hacia el paso a nivel, con mayor razón debió detener su vehículo y cerciorarse de la verdadera situación. Somos de opinión que no puede atribuirse negligencia a la compañía demandada por el hecho de que dicho tren estuviera realizando mani-obras en la estación, en un desvío a doscientos metros de distancia, en los momentos en que por la vía general se acer-caba al paso a nivel otro tren dando aviso de su aproxima-ción. Que el conductor del vehículo fué negligente lo de-muestra, además, el hecho de que no vió o no hizo caso de las señales que le hacía el capataz Juan Acosta, antes de llegar al paso a nivel para que se detuviera.
No erró, a nuestro juicio, la corte inferior al resolver que el accidente se debió a la negligencia contributoria del conductor del truck y, en su consecuencia, se confirman las sentencias apeladas.

(1) El artículo 3, letra (q) de la Ley 70 do 1917, o sea la "Ley de Servicio Público ’ ’, dispone: ‘ ‘ (q) Aparatos de ■ seguridad en cruces, etc. — Si se tratare de una compañía de ferrocarril, ésta deberá construir y conservar cadenas, por-tones u otros aparatos adecuados de protección, en todos los cruces a nivel de las carreteras públicas insulares y en los demás cruces públicos que la Comisión designare y, con sujeción a las reglas, reglamentos y órdenes de la Comisión, deberá cercar o de otra manera adecuada guardar o proteger sus vías, en aquellos sitios que la Comisión designare, de modo que los animales no puedan entrar en ella; deberá instalar en sus locomotoras campanas y silbatos que deberán usarse al acercarse a curvas, túneles y a los cruces de caminos o calles y siempre que fuere necesario como advertencia de la aproximación de dichas locomotoras y trenes los que reducirán la velocidad al mínimum en los cruces de calles; y deberá usar, después de la puesta de sol, las luces que sean necesarias y que la Comisión determine. ’ ’ i